 1   Roopali H. Desai (024295)                     Stephen E. Morrissey (pro hac vice)
     D. Andrew Gaona (028414)                      SUSMAN GODFREY L.L.P.
 2   Kristen Yost (034052)                         1201 Third Avenue, Suite 3800
                                                   Seattle, WA 98101-3000
 3   COPPERSMITH BROCKELMAN PLC                    T: (206) 516-3880
     2800 North Central Avenue, Suite 1900         smorrissey@susmangodfrey.com
 4   Phoenix, AZ 85004
     T: (602) 381-5478                             Stephen Shackelford (pro hac vice)
 5   rdesai@cblawyers.com                          SUSMAN GODFREY L.L.P.
     agaona@cblawyers.com                          1301 Avenue of the Americas, 32nd Floor
 6                                                 New York, NY 10019-6023
     kyost@cblawyers.com                           T: (212) 336-8330
 7                                                 sshackelford@susmangodfrey.com
     Justin A. Nelson (pro hac vice)
 8   SUSMAN GODFREY L.L.P.                         Davida Brook (pro hac vice)
     1000 Louisiana, Suite 5100                    SUSMAN GODFREY L.L.P.
 9   Houston, TX 77002-5096                        1900 Avenue of the Stars, Suite 1400
     T: (713) 651-9366                             Los Angeles, CA 90067
10                                                 T: (310) 789-3100
     jnelson@susmangodfrey.com                     dbrook@susmangodfrey.com
11
     Attorneys for Defendant Arizona Secretary of State Katie Hobbs
12
13                             UNITED STATES DISTRICT COURT
14                                  DISTRICT OF ARIZONA
15   Tyler Bowyer; Michael John Burke; Nancy             No. CV-20-02321-PHX-DJH
     Cottle; Jake Hoffman; Anthony Kern;
16   Christopher M. King; James R. Lamon; Sam
     Moorhead; Robert Montgomery; Loraine                DEFENDANT SECRETARY OF
17   Pellegrino; Greg Safsten; Salvatore Luke            STATE KATIE HOBBS’ NOTICE
     Scarmardo; Kelli Ward; and Michael Ward,            OF SUPPLEMENTAL
18                                                       AUTHORITY
19                   Plaintiffs,

20   v.

21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona; and Katie
22   Hobbs, in her official capacity as Arizona
     Secretary of State,
23
                     Defendants.
24
25   MARICOPA COUNTY BOARD OF
     SUPERVISORS; and ADRIAN FONTES, in his
26   official capacity as Maricopa County Recorder,
27                   Intervenors.
28

     {00526140.2 }
 1                   Defendant Secretary of State Katie Hobbs respectfully submits this Notice of
 2   Supplemental Authority to provide notice of today’s decision by the Eleventh Circuit
 3   Court of Appeals that plaintiff, who brought identical claims as those asserted in this case
 4   and is among plaintiffs’ counsel of record in this case, lacks standing to pursue a
 5   “generalized grievance” regarding the outcome of the election because he could not
 6   “explain how his interest in compliance with state election laws is different from that of
 7   any other person.” The Eleventh Circuit in L. Lin Wood, Jr. v. Brad Raffensperger, et al.,
 8   -- F.3d --, No. 20-14418 (11th Cir. Dec. 5, 2020), at 10-13. The Eleventh Circuit also held
 9   that federal courts are courts of limited jurisdiction and, therefore, may not entertain post-
10   election contests about garden-variety issues of vote counting and misconduct that may
11   properly be filed in state courts. The ruling also held that, like here, plaintiff’s claims were
12   moot because the State already had certified.
13                   A copy of the Decision is attached as Exhibit A.
14                   Respectfully submitted this 5th day of December, 2020.
15                                                     COPPERSMITH BROCKELMAN PLC
16                                                     By s/ Roopali H. Desai
                                                             Roopali H. Desai
17                                                           D. Andrew Gaona
                                                             Kristen Yost
18
                                                       SUSMAN GODFREY L.L.P.
19
                                                            Justin A. Nelson
20                                                          Stephen E. Morrissey
                                                            Stephen Shackelford
21                                                          Davida Brook
22
                                                       Attorneys for Defendant Arizona Secretary of
23                                                     State Katie Hobbs

24
25
26
27
28

     {00526140.2 }                                       -2-
